Citation Nr: 0432897	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-12 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for residuals of a lower back injury, to include lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk





INTRODUCTION

The appellant served on active duty from October 1943 to 
November 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board in November 2004, was granted by 
the Board on November 29, 2004 for good cause.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The issue of service connection for residuals of lower back 
injury, to include lumbosacral sprain, is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for residuals of a lower back injury, to include 
lumbosacral strain, was denied by an unappealed rating 
decision dated February 1951.

2.  Additional evidence received subsequent to the rating 
decision in 1951 includes VA medical records dated from 1995 
through 2002.

3.  The additional evidence with regard to the appellant's 
claim to reopen the issue of entitlement to service 
connection for residuals of a lower back injury, to include 
lumbosacral strain, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a lower back injury, to 
include lumbosacral strain, is new and material, and 
therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that this law does not preclude the Board 
from adjudicating the issue of whether new and material 
evidence has been submitted to reopen the appellant's claim 
of entitlement to service connection for residuals of a lower 
back injury, to include lumbosacral strain, based upon the 
favorable decision herein.  

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. §7105; 38 C.F.R. § 20.1103 (2004).  A final 
decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 
Vet. App. 200 (1994). 

A two-step process must be followed in evaluating 
previously denied claims.  First, VA must determine 
whether the evidence added to the record since the last 
final decision is new and material.  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, VA must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2004).  However, because the appellant filed his 
request to reopen his claim in March 2001, the earlier 
version of the law remains applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303, 3.304 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).


An unappealed rating decision dated in February 1951 denied 
the appellant's claim of entitlement to service connection 
for residuals of lower back injury, based on the finding that 
residuals of the lower back injury claimed by the appellant 
were not shown by the then current evidence of record.  
Evidence submitted at that time included service medical 
records and post-service VA medical records.  The induction 
and separation examination reports are devoid of any mention 
of lower back pain or injury.  However, the service medical 
records also included a December 1950 summarization report 
noting three visits to sick bay in December 1943; an 
orthopedic clinic report noting the appellant suffered a fall 
prior to induction but began experiencing pain from 
aggravating that injury in December 1943; and a March 1944 
radiological report requesting an x-ray to rule out possible 
arthritis after the appellant complained of lower back pain.  
This x-ray was negative for any signs of arthritis.

The evidence received subsequent to March 1951 consists of VA 
medical records from 1995 through 2002 that show evidence of 
residuals of a back injury, to include lumbosacral strain.  
These include a note from a March 2001 general visit, in 
conjunction with which x-rays taken showed change in the L3-
L5 vertebral region, "most likely on the basis of 
degenerative joint disease," and a progress note from a 
February 2002 emergency room visit, in conjunction with which 
lumbar spine x-rays taken showed arthritic changes.  

This evidence as not of record in 1951, and bears "directly 
and substantially" upon the issue of entitlement to service 
connection for residuals of a lower back injury, to include 
lumbosacral strain.  This evidence is neither cumulative nor 
redundant, and, in connection with evidence previously 
assembled, is "so significant that it must be considered in 
order to fairly decide the merits of the claim" as a current 
back disability is now of record.  As new and material 
evidence has been received since the March 1951 rating 
decision with regard to the appellant's claim of entitlement 
to service connection for residuals of a lower back injury, 
to include lumbosacral sprain, the claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




ORDER

New and material evidence has been submitted to reopen the 
issue of entitlement to service connection for residuals of a 
lower back injury, to include lumbosacral sprain.


REMAND

In the Application for Compensation and Pension received in 
March 2001, the appellant indicated that he had been treated 
at two separate VA medical centers, one in the late 1940s, 
and one from the 1950s to 2001.  The only VA medical records 
in the appellant's claims file are from February 1950 through 
February 1951, and September 1995 through July 2002.  All 
additional records that exist at the two named VA medical 
centers, to include those from the date of the appellant's 
separation from service through the present, should be 
obtained.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims file, 
a remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 
38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002) must be fully complied 
with and satisfied, to include full 
compliance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should contact the appellant 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not been previously 
obtained from identified treatment 
sources, to include any VA medical 
records from the VAMC Hines from the 
1940s, or the VAMC Westside from 1950 
through the present.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and his representative and 
(a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the 
RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

3.  After obtaining the above records, 
the RO should arrange for review of the 
appellant's claims file by a health 
care provider with appropriate 
expertise to determine the etiology of 
the appellant's current back 
disability.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  After a review of the 
service and post service medical 
records, the reviewer must provide an 
opinion as to whether the appellant's 
back disability is related to his 
military service.  If the reviewer 
determines that the appellant must be 
examined before a nexus opinion is 
provided, the RO should arrange for 
physical examination of the appellant 
by either the reviewer or another 
appropriate health care provider.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  The report should be typed.  

4.  After the development requested has 
been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with 
the directives of this Remand.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

5.  The appellant is hereby notified 
that it is his responsibility to report 
for any examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. § 3.158, 3.655 
(2004).  In the event that the 
appellant does not report for any 
examination scheduled, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was undeliverable.

6.  After the examination is conducted 
and the RO has 
reviewed the medical reports, the claim 
on appeal should be reviewed.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 85 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



